DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-10 are pending before the Office for review.
(2)
Claim Objections
Claim 9 is objected to because of the following informalities:  the double period to conclude the claim is grammatically incorrect.  Appropriate correction is required.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 requires that the “R3 further contain F.”  It’s unclear how this feature of the claimed invention should be interpreted.  Is R3 required to be F or is the 1-3 carbon alkyl group substituted with F?

(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (U.S. Publication No. 2015/0147644) in view of Odani et al. (U.S. Publication No. 2012/0316716).
With respect to claims 1, 2 and 3, Kinoshita teaches a non-aqueous electrolyte secondary battery (Paragraph 2) comprising a positive electrode having a positive electrode active material layer (Paragraph 30), a negative electrode having a negative electrode active material layer (Paragraph 41) and a non-aqueous electrolyte (Paragraph 43).
Kinoshita teaches the non-aqueous electrolyte includes a non-aqueous solvent including a fluorinated chain carboxylate ester represented by Structural Formula 1, which is reproduced below:

    PNG
    media_image1.png
    95
    171
    media_image1.png
    Greyscale
.  Paragraph 43.
This meets the requirements of the claimed Formula 1 when each X is F and R1 and R2 are F and R is a C3 alkyl and R3 is a C3 alkyl.  Paragraph 44.  Kinoshita further teaches a particular example of the fluorinated chain carboxylate ester is methyl 3,3,3-trifluoropropionate.  Paragraph 46.
	Kinoshita teaches the fluorinated solvent is mixed with a non-fluorinated solvent, wherein the non-fluorinated solvent is less than 30 percent by volume of the solvent, meaning it is within the scope of Kinoshita’s disclosure that the fluorinated chain carboxylate ester has a content in the non-aqueous solvent of 80% or more by volume.  Paragraph 50.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).

However, Odani, which deals with non-aqueous electrolyte batteries, teaches LiFSI as an electrolyte salt for an electrolyte solution having a concentration of up to 2.5 mol/L.  Paragraph 64.  Odani teaches the battery characteristics degrade with a higher concentration and the intended effect of improving low-temperature cycles cannot be obtained at concentrations below 0.001 mol/L.  Paragraph 64.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the concentration of LiFSI in Kinoshita’s electrolyte to be at 2.4 mol/L or more below 2.5 mol/L because Odani teaches doings so obtains the effect of improving low-temperature cycles without degrading battery characteristics.
With respect to claim 9, modified Kinoshita further teaches the positive electrode active material layer includes a lithium-nickel composite oxide having the formula LiNi0.8Co0.15Al0.05O2, wherein a proportion of nickel based on the total number of moles of metal elements excluding lithium is 30 mol% or more.  Paragraph 36.
(5)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (U.S. Publication No. 2015/0147644) in view of Odani et al. (U.S. Publication No. 2012/0316716), as applied to claims 1-3 and 9 above, and further in view of Okumura et al. (U.S. Publication No. 2010/0248037).
claim 4, modified Kinoshita is silent as to whether the non-aqueous solvent includes FEC in a content of 0.1% to 5% by volume.
However, Okumura, which deals with non-aqueous electrolytes, teaches 2 vol% or less of FEC is included in a non-aqueous electrolyte to obtain good cycle characteristics.  Paragraph 29.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include FEC in an amount of 2 vol% or less in Kinoshita’s electrolyte because Okumura teaches doing so obtains good cycle characteristics.
(6)
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (U.S. Publication No. 2015/0147644) in view of Odani et al. (U.S. Publication No. 2012/0316716), as applied to claims 1-3 and 9 above, and further in view of Omae et al. (U.S. Publication No. 2017/0162909) and Chiga et al. (U.S. Publication No. 2010/0035162).
With respect to claims 4 and 5, Kinoshita is silent as to whether the non-aqueous electrolyte also includes FEA in a contact of 0.1% to 5% by volume.
However, Omae, which deals with non-aqueous electrolytes, teaches an electrolyte comprising FEA.  Paragraphs 22 and 33.  The FEA is one of several additives and is incorporated with FEC, as well, wherein the FEC is included in an amount of 0.05 to 40 vol.%.  Paragraphs 22 and 30.
Additionally, Chiga, which deals with non-aqueous electrolytes, teaches an effective volume ratio of 2:8 for FEC to FEA.  Paragraph 50.

It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Kinoshita and Odani, as combined above, with Omae and Chiga is the use of known technique to improve a similar battery in the same way.  Modified Kinoshita, Omae and Chiga are directed toward batteries and/or non-aqueous electrolytes.  Omae and Chiga establish FEC and FEA are effective additives for such an electrolyte, wherein Chiga also establishes a specific amount by which the FEA is added relative to FEC.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate FEC and FEA into Kinoshita’s electrolyte in the amounts specific by the teachings of Omae and Chiga because Omae and Chiga establish these to be effective electrolyte components, meaning the modification has a reasonable expectation of success.
(7)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (U.S. Publication No. 2015/0147644) in view of Odani et al. (U.S. Publication No. 2012/0316716), as applied to claims 1-3 and 9 above, and further in view of Kato et al. (U.S. Publication No. 2008/0305402).
With respect to claim 6, Kinoshita is silent as to whether the non-aqueous electrolyte comprises a carboxylic acid anhydride.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate succinic anhydride therein for its additive effect.
(8)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (U.S. Publication No. 2015/0147644) in view of Odani et al. (U.S. Publication No. 2012/0316716), as applied to claims 1-3 and 9 above, and further in view of Han et al. (U.S. Publication No. 2016/0126542).
With respect to claim 7, Kinoshita is silent as to whether the positive electrode active material layer includes a lithium salt.
However, Han, which deals with positive electrode active material layers for a lithium battery teaches an active material layer comprising a lithium metal composite oxide coated with a lithium phosphate shell (lithium salt) to improve the lifespan properties of the lithium battery.  Abstract.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Kinoshita’s positive electrode active material to obtain the same benefit.
(9)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (U.S. Publication No. 2015/0147644) in view of Odani et al. (U.S. Publication No. 2012/0316716), as s 1-3 and 9 above, and further in view of Kuwajima et al. (U.S. Publication No. 2015/0318572).
With respect to claim 8, Kinoshita is silent as to whether the negative electrode active material layer includes a lithium salt.
However, Kuwajima, which deals with lithium batteries, teaches the surface of a negative electrode active material is coated with lithium sulfate, which is a lithium salt.  Paragraph 221.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination Kinoshita and Odani, as combined above, with Kuwajima is the use of a known technique to improve a similar device in the same way.  Both modified Kinoshita and Kuwajima disclose negative electrode active materials.  Kuwajima teaches it’s known in the art to coat the negative electrode active materials with lithium sulfate.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly modify Kinoshita’s negative electrode active material layer because doing so is known in the art, meaning the modification has a reasonable expectation of success.
Furthermore, the claimed invention does not limit the negative electrode active material layer to a single layer, meaning the multi-layer arrangement taught by Kinoshita, Odani and Kuwajima, as explained above, is within the scope of the claimed invention.
(10)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (U.S. Publication No. 2015/0147644) in view of Odani et al. (U.S. Publication No. 2012/0316716), as applied to claims 1-3 and 9 above, and further in view of Uehara et al. (U.S. Publication No. 2014/0017572).
claim 10, modified Kinoshita is silent as to whether the fluorinated chain carboxylate ester represented by Formula 1 is further fluorinated, as required by claim 10.
However, Uehara, which deals with lithium secondary batteries, teaches a fluorinated chain carboxylate ester meeting the requirements of claim 1, wherein the corresponding alkyl group is further fluorinated, as required by claim 10.  Paragraphs 29, 31 and 32.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Kinoshita and Odani, as combined above, with Uehara is the use of a known technique to improve a similar electrolyte in the same way.  Both Kinoshita and Uehara teaches a fluorinated chain carboxylate ester that is used in non-aqueous electrolytes of lithium batteries.  Uehara further teaches the fluorinated chain carboxylate ester is further fluorinated, as one of several effective variants of the fluorinated chain carboxylate ester.  Therefore, it would have been obvious to similarly further fluorinated Kinoshita’s fluorinated chain carboxylate ester because Uehara teaches this to be an effective variation, meaning the modification has a reasonable expectation of success.
(11)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELI S MEKHLIN/            Primary Examiner, Art Unit 1759